Citation Nr: 1213271	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial rating for a service connected low back disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service for the following periods: March to July 1999; January to April 2002; October 2004 to November 2005; October 2009 to September 2010; and October 2010 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connected for a low back disability and assigned an initial 10 percent rating, effective July 27, 2007.  

The Board remanded this issue in February and September 2011 for additional development. 

The Veteran was afforded a March 2012 videoconference hearing before the undersigned.  The hearing transcript is associated with the record.

At the hearing, the Veteran raised the issue of service connection for a neck disability.  The issue of service connection for a neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The current service treatment records are limited to those dated between July 2004 and March 2007, which would include the deployment from October 2004 to September 2005.  VA is required to obtain service treatment records in an increased rating claim because by regulation VA is required to consider the entire history of the disability.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA has a similar duty in the case of the appeal of the initial rating for a disability and in this case the service treatment records contain potentially relevant evidence during the appeal period.  

It is not clear from the record what efforts were made to obtain service treatment records from these additional periods of service and there has been no formal finding that the records are unavailable.  Additional efforts are therefore, required.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate of records). 

At the hearing, the Veteran reported receiving neurology treatment at the VA Medical Center located in West Haven (West Haven VAMC) and chiropractic treatment through the Newington VAMC. The available VA treatment records are from the Newington VAMC and are limited to 2009.  The Veteran has testified that he received relevant treatment after 2009.  The 2009 VA Newington VAMC records did not print legibly.  VA has a duty to obtain record.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  

The AOJ last adjudicated the claim in July 2009.  Since that time, the Veteran underwent a VA spine examination in September 2011.  Evidence generated since July 2009 was not considered in a supplemental statement of the case, prior to the case being sent to the Board.  Such a supplemental statement of the case is required by regulation.  38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's service treatment records for the following periods of active service: March to July 1999; January to April 2002; October 2009 to September 2010; and October 2010 to September 2011.  Make any necessary follow up requests.  If the records are not available, search alternate sources of records. 

Document the efforts to obtain necessary records and if the records are unavailable, make a finding to that effect with notice to the Veteran and his representative. 

Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist or the further efforts would be futile. 

2.  Take the necessary steps to obtain all records pertaining to treatment for lumbar spine and associated neurological disability from the VAMCs in Newington and West Haven, Connecticut for the period since May 2007. 

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Review the newly generated records to determine if there is evidence that the Veteran's low back disability has increased since the September 2011 VA lumbar spine examination.  If there is evidence of increase disability, schedule the Veteran for an updated VA lumbar spine examination.  

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case considering all evidence generated since the last adjudication in July 2009.  Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

